





Exhibit 10.62


INTELSAT S.A.
2013 EQUITY INCENTIVE PLAN


EMPLOYEE NONQUALIFIED OPTION AWARD AGREEMENT
THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), is entered into as
of May 1, 2013 (the “Date of Grant”), by and between Intelsat S.A., a société
anonyme organized under the laws of Luxembourg (the “Company”), and Stephen
Spengler (the “Participant”).
WHEREAS, the Company has adopted the Intelsat S.A. 2013 Equity Incentive Plan
(the “Plan”), pursuant to which Options may be granted;
WHEREAS, the Participant has previously been granted under the Intelsat S.A.
2008 Share Incentive Plan (as amended from time to time, the “2008 Share Plan”)
stock options subject to performance-based vesting (referred to as the
“Performance Option” and the “Performance Exit Option”) portions of which remain
unvested as of the date hereof (the “Unvested Old Performance Options”); and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Option provided for herein (and additional
Restricted Stock Units pursuant to a separate Restricted Stock Unit award
agreement with the Participant dated as of the date hereof (the “Supplemental
RSU Grant”)) to the Participant, in consideration for the Participant’s
agreement to the cancellation and forfeiture of the Unvested Old Performance
Options, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.
Grant of Option; Cancellation and Forfeiture of Unvested Old Performance
Options.



(a)Grant. The Company hereby grants to the Participant an Option (the “Option”)
to purchase 43,000 shares of Common Stock (such shares of Common Stock, the
“Option Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
Incentive Stock Option. The Exercise Price shall be $27.00 per Option Share.


(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.
(c)Cancellation and Forfeiture of Unvested Old Performance Options. The
Participant hereby agrees that, in consideration of the grant of the Option
hereunder and the Supplemental RSU Grant, the Unvested Old Performance Options
are hereby immediately cancelled and forfeited, and the Participant hereby
surrenders and cancels all of the Participant’s rights arising under or relating
to the Unvested Old Performance Options. From and after the date hereof, the
Participant shall have no further rights to acquire any Common Shares (or any
other rights) pursuant to the Unvested Old Performance Options (including
pursuant to the applicable award agreement and the 2008 Share Plan in respect of
the Unvested Old Performance Options).


2.
Vesting. Except as may otherwise be provided herein, subject to the
Participant’s continued employment with the Company or an Affiliate, the Option
shall become vested and exercisable with respect to 1/24th (4.1667%) of the
Option Shares on each of the first twenty-four (24) monthly anniversaries of the
Date of Grant (each such date, a “Vesting Date”), such that the Option shall be
fully vested on the second anniversary of the Date of Grant. Any






--------------------------------------------------------------------------------





fractional Option Shares resulting from the application of the vesting schedule
shall be aggregated and the Option Shares resulting from such aggregation shall
vest on the final Vesting Date.


3.
Termination of Employment.



(a)If, on or prior to an applicable Vesting Date, the Participant’s employment
with the Company and its Affiliates is terminated (A) by the Company or its
Affiliate without Cause, (B) by the Participant for Good Reason (as defined in
the Participant’s employment agreement with the Company or the Affiliate as in
effect on the date of such termination), (C) due to the Participant’s death or
(D) by the Company or its Affiliate due to Disability, the Option shall become
immediately vested as of the effective date of such termination.


(b)If the Participant’s employment with the Company and its Affiliates
terminates prior to the final Vesting Date for any reason other than as set
forth in Section 3(a) hereof, the unvested portion of the Option shall be
cancelled immediately and the Participant shall immediately forfeit any rights
to the Option Shares subject to such unvested portion.


4.
Expiration.

    
(a)In no event shall all or any portion of the Option be exercisable after the
tenth annual anniversary of the Date of Grant (the “Option Period”); provided,
that if the Option Period would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s securities trading policy (or
Company-imposed “blackout period”), the Option Period shall be automatically
extended until the 30th day following the expiration of such prohibition (but
not to the extent any such extension would otherwise violate Section 409A of the
Code).


(b)If, prior to the end of the Option Period, the Participant’s employment with
the Company and all Affiliates is terminated without Cause or by the Participant
for any reason, the Option shall expire on the earlier of the last day of the
Option Period or the date that is 90 days after the date of such termination;
provided, however, that if the Participant’s employment with the Company or any
Affiliate is terminated and the Participant is subsequently rehired or reengaged
by the Company or any Affiliate within 90 days following such termination and
prior to the expiration of the Option, the Participant shall not be considered
to have undergone a termination of employment. In the event of a termination
described in this subsection (b), the Option shall remain exercisable by the
Participant until its expiration only to the extent the Option was exercisable
at the time of such termination.


(c)If (x) the Participant’s employment is terminated prior to the end of the
Option Period on account of his Disability, (y) the Participant dies while still
in the employ of the Company or an Affiliate or (z) the Participant dies
following a termination described in subsection (b) above but prior to the
expiration of an Option, the Option shall expire on the earlier of the last day
of the Option Period or the date that is one year after the date of death or
termination on account of Disability of the Participant, as applicable. In such
event, the Option shall remain exercisable by the Participant or his
beneficiary, as applicable, until its expiration only to the extent the Option
was exercisable by the Participant at the time of such event.


(d)If the Participant ceases employment with the Company or any Affiliates due
to a termination for Cause, the Option shall expire on the earlier of the last
day of the Option Period or the date that is 10 days after the date of such
termination.


5.
Method of Exercise and Form of Payment. No Option Shares shall be delivered
pursuant to any exercise of the Option until payment in full to the Company of
the Exercise Price and an amount equal to any U.S. Federal, state, local and
non-U.S. income and employment taxes required to be withheld. The Option may be
exercised by delivery of written or electronic notice of exercise to the Company
or its designee (including a third party administrator) in accordance with the
terms hereof. The Exercise Price and all applicable required withholding taxes
shall be payable (i) in cash, check, cash equivalent and/or in shares of Common
Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided that such
shares of Common Stock are not subject to any pledge or other security interest;
(ii) by such other method as the Committee may permit, including without
limitation: (A) in other property having a fair market value equal to the
Exercise Price and all applicable required withholding taxes or (B) if there is
a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the






--------------------------------------------------------------------------------





Exercise Price and all applicable required withholding taxes; or (C) by means of
a “net exercise” procedure effected by withholding the minimum number of shares
of Common Stock otherwise deliverable in respect of an Option that are needed to
pay for the Exercise Price and all applicable required withholding taxes. Any
fractional shares of Common Stock shall be settled in cash.


6.
Rights as a Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless, until
and to the extent that (i) this Option shall have been exercised pursuant to its
terms, (ii) the Company shall have issued and delivered to the Participant the
Option Shares and (iii) the Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Company. The Company shall cause the actions described in clauses (ii) and (iii)
of the preceding sentence to occur promptly following settlement as contemplated
by this Agreement, subject to compliance with applicable laws.



7.
Compliance with Legal Requirements.



(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of U.S. federal and state securities
law and non-U.S. securities law in exercising his rights under this Agreement.


(b)Tax Withholding. Any exercise of the Option shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes. The Participant may elect to satisfy,
and the Company may require the Participant to satisfy, in whole or in part, the
tax obligations by withholding shares of Common Stock that would otherwise be
received upon exercise of the Option with a Fair Market Value equal to such
withholding liability. For exercises of the Option occurring during a blackout
period under the Company’s insider trading policy, the Company shall arrange for
the sale of a number of shares of Common Stock to be delivered to the
Participant to satisfy the applicable withholding obligations. Such shares of
Common Stock shall be sold on behalf of the Participant through the Company’s
transfer agent on the facilities of the NYSE or through the facilities of any
other exchange on which the Common Stock is listed at the time of such sale.


8.
Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the Option if the Participant, without the consent of the
Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by or
providing services to the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, or violates a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, as determined by the Committee.
In such event, the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting or exercise of the Option, the sale or
other transfer of the Option, or the sale of shares of Common Stock acquired in
respect of the Option, and must promptly repay such amounts to the Company. If
the Participant receives any amount in excess of what the Participant should
have received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of the NYSE or other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or if so required pursuant
to a written policy adopted by the Company, the Option shall be subject
(including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).



9.
Miscellaneous.



(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.





--------------------------------------------------------------------------------







(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The Option is not intended to be subject to Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 9(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the Option or the Option Shares will not be subject to interest and
penalties under Section 409A.


(d)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Corporate
Secretary at the Company’s principal executive office.


(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(g)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from any exercise of the Option or an adjustment of the Option
pursuant to Section 12 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.


(h)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(i)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(j)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.


(k)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, U.S.A., without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware, U.S.A.


(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the Option shall be solely and finally settled by the Committee, acting in
good faith, the determination of which shall be final. Any matters not covered
by the preceding





--------------------------------------------------------------------------------





sentence shall be solely and finally settled in accordance with the Plan, and
the Participant and the Company consent to the personal jurisdiction of the
United States Federal and state courts sitting in Wilmington, Delaware as the
exclusive jurisdiction with respect to matters arising out of or related to the
enforcement of the Committee’s determinations and resolutions of matters, if
any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(l)Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.


(m)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(n)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).
(o)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.




IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.


INTELSAT S.A.
               
By:
/s/ Michelle V. Bryan

Michelle V. Bryan
Executive Vice President, General
Counsel and Chief Administrative Officer










/s/ Stephen Spengler
Stephen Spengler





